133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Darrell D. WHITMORE, Appellant.
No. 97-2160.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 9, 1997.Filed:  December 19, 1997.

Before BOWMAN, FLOYD R. GIBSON, and HANSEN, Circuit Judges.
PER CURIAM.


1
Appellant Darrell D. Whitmore appeals his convictions after trial by jury on cocaine charges.  His sole issue on appeal, that the District Court1 erred in denying his motion for a judgment of acquittal, challenges the sufficiency of the evidence.


2
Having reviewed the case, we are satisfied that the government's evidence, consisting of the testimony of an accomplice who testified at trial pursuant to a plea agreement, was sufficient to allow the jury to find Whitmore guilty as charged beyond a reasonable doubt.  Accordingly, the convictions are affirmed.  See 8th Cir.  R. 47B.


3
A true copy.



1
 The Honorable Joseph E. Stevens, Jr., United States District Judge for the Western District of Missouri